Citation Nr: 9933338	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Spouse and Dr. R. C. Grau


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran and another lay witness have provided 
statements of a traumatic stressor, an assault and robbery, 
during active service.  

2.  A private psychiatrist has diagnosed post traumatic 
stress disorder (PTSD).  

3.  The private psychiatrist has linked the diagnosed PTSD to 
the assault and robbery in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A lay witness is capable of knowing that he was attacked, 
beaten and robbed.  Consequently, the veteran's statement 
provides evidence of injury in service.  There is also a 
statement from a fellow service man corroborating the 
incident.  The Board finds that the threshold requirement for 
some evidence of injury in service has been met.  

In a March 1994 report, a private psychiatrist, Raul Corea 
Grau, M.D., provided the other two elements necessary to 
cross the entry threshold.  That is, he provided evidence 
from a trained medical professional on the medical aspects of 
the case.  He diagnosed a current disability, PTSD, and 
etiologically linked it to the trauma in service.  As a 
result, there is evidence on all three elements required for 
a well grounded claim.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Dr. Grau is the only medical professional who diagnosed PTSD.  
There were other psychiatric diagnoses before and after Dr. 
Grau's report.  The earliest diagnosis, in 1986, was a Major 
Depression.  The most recent diagnosis, in 1998, was Major 
Depression with Psychotic Features and Dysthymic Disorder.  
However, the physicians who diagnosed the Major Depression 
did not indicate if that diagnosis was to the exclusion of 
PTSD or if the veteran could also have PTSD.  This should be 
resolved.  

In 1980, RO asked the records center for the service medical 
records and was told that the veteran was assigned to a U.S. 
Army Reserve unit, which should be contacted for information.  
The RO asked the veteran if he was in the National Guard and 
he responded that he was not.  The RO did not request and the 
veteran did not furnish information about his U.S. Army 
Reserve unit.  

In 1981, the RO again asked the records center for the 
service medical records and was told that they were enroute 
and that the request should be resubmitted in 60 days.  In 
1982, the RO again requested service medical records and 
received the induction examination report.  The RO was 
informed that no service medical records were found at the 
records center.  

In 1994, Dr. Grau reviewed the veteran's history noting 
reserve service after leaving active duty.  In 1994, the RO 
again requested service medical records from the records 
center and was told that there were no additional medical 
records, all records having been sent in 1982.  

In view of the confusion about the reserve service, the RO 
should make another attempt to obtain the records from that 
unit.  

The statement of the case provided the veteran with the 
regulation applicable to service connection for PTSD.  
This regulation has changed.  To comply with the decision 
of the Court in Cohen v. Brown, 10 Vet. App. 197 (1997) 
VA issued a final rule, effective March 7, 1997, the date 
of the Cohen v. Brown decision, to amending 38 C.F.R. 
§ 3.304(f) to read as follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (1999).  


The case is REMANDED to the RO for the following:  

1.  The RO should ask the veteran to 
provide the name and address of his U. S. 
Army Reserve Unit.  If he provides the 
requested information, the RO should ask 
the unit for a copy of the veteran's 
records.  If the unit does not have the 
veteran's service medical records or can 
not be contacted, the RO should submit 
another request for records to the 
National Personnel Records Center.  

2.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Germany, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events, 
particularly the names of his attackers, 
other persons involved in the subsequent 
court-marshal and place of the court-
marshal.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)], 7798 Cissna Road, 
Springfield, VA 22150.  They should be 
requested to provide any information which 
might corroborate the veteran's alleged 
stressors; or to direct the inquiry to the 
appropriate agency.  

4.  The veteran should be examined by a 
panel of two VA psychiatrists who have not 
previously examined him to determine the 
exact diagnosis, if any, of the 
psychiatric disorder.  Each psychiatrist 
should conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found to 
be present.  If there are different 
psychiatric disorders than post-traumatic 
stress disorder, the board should 
reconcile the diagnoses and should specify 
which symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiners should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  They should also describe 
which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The examiners should express 
opinions, with explanations, whether it is 
as likely as not that the veteran has PTSD 
as the result of experiences in service.   
The psychiatrists should describe how the 
symptoms of post-traumatic stress disorder 
affect his social and industrial capacity.  
The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
are to be accomplished.  The entire claims 
folder, including a copy of this Remand, 
must be made available to and be reviewed 
by the examiners prior to the examination.  

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack of 
good cause for failing to report.  
Further, VA has a duty to fully inform the 
veteran of the consequences of the failure 
to undergo the scheduled examination.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This remand serves as 
notification of the regulation.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

